TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                            NO. 03-02-00186-CV



                                     Kirk Wayne McBride , Appellant

                                                       v.

                                       The State of Texas, Appellee




         FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
            NO. C2001-944B, HONORABLE CHARLES RAMSAY, JUDGE PRESIDING




                   Kirk Wayne McBride appeals from the district court=s order dismissing this cause pursuant

to civil practice and remedies code sections 14.003, 14.005, and 14.006(f). Tex. Civ. Prac. & Rem.

Code Ann. '' 14.003, .005, .006(f) (West 2003). McBride is serving a ninety-nine-year prison sentence

for aggravated sexual assault imposed in Comal County cause number CR95-129. We will affirm the

dismissal order.

                   In his original petition, McBride alleged causes of action seeking:


        $ A ADeclaratory Judgment, Judgment, and a Judicial Acknowledgment@ that he is Athe
          lawful Holder in due course of the Acceptance of Value of the Birth Certificate which is
          the legal instrument for the Title of Ownership or Deed to@ KIRK WAYNE
          MCBRIDE. 1




   1
   It is McBride=s contention that his birth certificate Acreated a legal fiction,@ KIRK WAYNE
MCBRIDE, distinct from the real person, Kirk Wayne McBride.
        $ A ADeclaratory Judgment, Judgment, [and] Judicial Acknowledgment@ that no contract
          Aunifying@ KIRK WAYNE MCBRIDE and Kirk Wayne McBride ever existed and
          that the AIndemnification Contract@ between McBride and MCBRIDE is valid and
          enforceable.2

        $ A ADeclaratory Judgment, Judgment, and Judicial Acknowledgment@ making the
          United States Treasury the fiduciary for Kirk Wayne McBride and the account holder
          for KIRK WAYNE MCBRIDE for purposes of enforcing the Apromissory note@ and
          Acomposition deed of debenture@ executed by McBride and MCBRIDE on January 2,
          2001.3
   2
      McBride argues that, in the absence of a Aunifying@ contract, the State could prosecute
MCBRIDE (the legal fiction) but not McBride (the person). He furthers argues that by a promissory
note dated January 2, 2001, A[MCBRIDE] indemnified [McBride] in the amount of ($1,000,000.00)
One Million United States dollars against any and all loss or damages to [McBride] as the result of the
Transmitting Utility function of [MCBRIDE] by the incarceration of [McBride] which resulted from
the charges made against [MCBRIDE]@ in cause number CR95-129.
   3
        In the Apromissory note,@ MCBRIDE promised to pay McBride one hundred billion dollars Afor
the lifetime services, future labor and revenues, and any securities used as collateral for loans of credit
to pay the daily operational costs, re-organization expenses in bankruptcy and insurance policy
premiums required to float the bankrupt UNITED STATES GOVERNMENT.@ MCBRIDE also
promised to pay McBride one million dollars to indemnify McBride for the losses resulting from the
prosecution of MCBRIDE. These sums were to be paid to McBride by the United States Treasury in
monthly installments of one hundred thousand dollars. This Apromissory note@ was secured by the
Acomposition deed of debenture@ conveying title to MCBRIDE (in the form of the birth certificate) to
McBride.




                                                    2
        $ A ADeclaratory Judgment, Monetary Judgment, and a Judicial Acknowledgment@ that
          the State of Texas breached its Aimplied-in-law contract@ with Kirk Wayne McBride
          and KIRK WAYNE MCBRIDE under which the State surrendered its right to
          prosecute McBride and MCBRIDE after the limitations period expired.

        $ A ADeclaratory Judgment, Monetary Judgment, and a Judicial Acknowledgment@ that
          the State of Texas and the United States breached their Aimplied-in-law contract@ with
          Kirk Wayne McBride and KIRK WAYNE MCBRIDE under which McBride and
          MCBRIDE would be prosecuted only by persons who had filed the constitutional oath
          of office.


After the State filed its motion to dismiss under chapter 14, McBride filed his first and second supplemental

petitions. These supplemental petitions contain Asupplemental claims@ challenging the grounds for dismissal

urged by the State and elaborating on the original petitions=s allegations regarding McBride=s contention that

his prosecution for aggravated sexual assault was barred by limitations.4

                 A claim or cause of action brought by an inmate who files an affidavit or declaration of

inability to pay costs may be dismissed if the court finds that the claim is frivolous. Tex. Civ. Prac. & Rem.

Code Ann. ' 14.003(a)(2) (West 2003). In determining whether a claim is frivolous, the court may

consider whether the claim=s realistic chance of ultimate success is slight, whether the claim has no arguable

basis in law or fact, and whether the claim is substantially similar to a previous claim filed by the inmate. Id.

' 14.03(b). Having considered the allegations in McBride=s petitions and the arguments advanced in his

brief on appeal, we conclude that the district court did not abuse its discretion by dismissing this cause as

frivolous. We need not address McBride=s challenge to the other stated grounds for dismissal.


   4
     McBride=s limitations claim was raised at trial and rejected by the jury, and that determination
was affirmed on appeal. McBride v. State, No. 03-95-00596-CR, 1997 Tex. App. LEXIS 1284 (Tex.
App.CAustin Apr. 24, 1997, pet. ref=d) (not designated for publication).


                                                       3
                 The order of dismissal is affirmed.




                                                  __________________________________________

                                                  Mack Kidd, Justice

Before Justices Kidd, Patterson and Puryear

Affirmed

Filed: December 5, 2002

Do Not Publish




                                                       4